Citation Nr: 0844970	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for sinusitis.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a corn and spur removal of the right foot.

3.  Entitlement to an initial compensable disability rating 
for a scar of the left breast.

4.  Entitlement to service connection for bilateral leg 
disorder (claimed as leg cramps).

5.  Entitlement to service connection for a lumbosacral spine 
disorder.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.  

8.  Entitlement to service connection for a right knee 
disorder.  

9.  Entitlement to service connection for a left knee 
disorder.  

10.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1986 to March 
1991, followed by a period of Reserve service as well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, which granted service connection for sinusitis, 
assigning a noncompensable disability rating, and which 
denied the remainder of the claims of service connection 
currently before the Board.

The veteran requested and was scheduled for a hearing in 
December 2007 at the RO in Puerto Rico.  However, VA received 
a written request from the veteran in December 2007 
requesting that her hearing be cancelled, so no hearing was 
held in this case.  

The issues of an increased initial disability rating for 
sinusitis, residuals of a corn and spur removal of the right 
foot, and a scar of the left breast; and those of service 
connection for a left knee and a psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral leg cramps and leg pain are manifested as a 
result of the veteran's period of active service.  

2.  A lumbosacral spine disorder is not etiologically related 
to service or to a service-connected disease or injury.  

3.  A cervical spine disorder is not etiologically related to 
service or to a service-connected disease or injury.  

4.  The evidence does not demonstrate that the veteran 
currently has a right shoulder disability.  

5.  A right knee disorder is not etiologically related to 
service or to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg 
disability (claimed as leg cramps) have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).  

2.  The criteria for service connection for a lumbosacral 
spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  

3.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  

4.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  

5.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran upon filing her claim in August 2001 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a letter dated March 2006, the 
claim was subsequently readjudicated in a July 2006 
supplemental statement of the case, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a right 
shoulder disorder because there is no evidence to satisfy the 
second McLendon criteria outlined above.  Specifically, there 
is no evidence of a right shoulder injury during a period of 
active service.  Therefore, a medical examination would serve 
no useful purpose in this case, since the requirement of an 
in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  
The veteran was not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records and incorporated them into the record of 
evidence.  Also, the private medical evidence submitted by 
the veteran has been incorporated into the record.  The 
veteran received VA medical examinations in September 2001 
and April 2004, and VA has obtained these records as well as 
the records of the veteran's outpatient treatment with VA.  
Significantly, VA received a letter from the veteran in 
November 2007 indicating that she had no additional evidence 
to submit in support of her claim.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral leg disorder

The veteran contends that she is entitled to service 
connection for bilateral leg cramps.  Upon review of the 
evidence, the Board agrees with the veteran, and finds that 
she is entitled to service connection for bilateral leg 
cramps.  

The veteran was denied service connection for bilateral leg 
cramps in the December 2001 rating decision.  According to 
that decision, service connection was not warranted because 
there was no medical evidence of leg cramps during service, 
the veteran did not complain of leg cramps during her 
separation examination, and leg cramps were not diagnosed 
upon VA examination.  

As part of the veteran's August 1986 enlistment examination, 
the veteran reported that she did not then, nor had she ever, 
suffered from leg cramps.  Likewise, the examining physician 
indicated that the veteran's lower extremities were normal at 
the time of enlistment.  However, according to the veteran's 
March 1991 separation examination, the veteran reported that 
she did now suffer from leg cramps.  The examining physician 
again indicated that the veteran's lower extremities were 
normal, however.  

The service medical records also indicate that the veteran 
reported of pain and cramps in her legs on a number of 
occasions during her period of active service.  A service 
medical record dated January 1987 indicates that the veteran 
sought treatment for "bad cramping" in the abdomen and 
legs.  In July 1987, the veteran was treated for bilateral 
pain in her hips, femur, and knees, and in August 1987, the 
veteran sought treatment for pain in the thighs.  The 
examining physician noted that pain increased with 
ambulation, but was currently present while the veteran was 
sitting as well.  Finally, in September 1987, the veteran 
complained of tenderness over both lower legs that increased 
with prolonged standing.  The examiner assessed a need to 
rule out anterior compartment syndrome.  Therefore, there is 
evidence of record demonstrating that the veteran experienced 
bilateral cramping and pain in her legs during her period of 
active service.

There is also evidence of record that the veteran sought 
treatment for bilateral leg pain after her separation from 
active service in 1991.  Specifically, in October 1997, the 
veteran was diagnosed with cramps after seeking treatment for 
cramps in the back of her calves.  A July 2002 VA outpatient 
treatment note indicates that the veteran was seen with 
reports of bilateral leg pain.  The veteran described the 
pain as an intermittent ache that lasted from days to a few 
weeks.  Finally, in a May 2006 VA outpatient treatment 
record, the veteran reported a history of diffuse pain in, 
among other places, both of her legs since approximately 
1990.  The veteran also reported experiencing pain at the 
time of examination.  

Based on the above, the Board finds that when affording the 
veteran the full benefit of the doubt, there is sufficient 
evidence to establish entitlement to service connection for 
bilateral leg cramps.  38 U.S.C.A. § 5107(b).  The veteran 
did not report leg cramps upon enlistment, and there was no 
finding of a bilateral leg disorder upon acceptance.  See 38 
U.S.C.A. § 1111 (every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and 
enrollment).  While on active duty, however, the veteran 
complained of bilateral leg cramps and leg pain on numerous 
occasions, and indicated that she still suffered from this 
condition upon separation.  As such, the Board finds that 
service connection is warranted for a bilateral leg disorder 
manifested by leg cramps.

Lumbosacral spine disorder

The veteran contends that she is entitled to service 
connection for a lumbosacral spine disorder.  However, the 
evidence of record does not show that the veteran experienced 
a chronic low back disorder during her period of active 
service or within one year of her discharge from active 
service, and there is no evidence linking the veteran's 
current low back pain to her period of active service.  As 
such, service connection is not warranted.  

The veteran's service medical records do not show that she 
experienced a chronic low back disorder during her period of 
active service.  In October 1986, the veteran was treated for 
low back pain.  The examiner opined that her pain was due to 
poor conditioning.  The veteran was told to gradually 
increase her amount of exercise at her own pace.  The veteran 
was also treated for lower back pain in July 1989.  X-rays 
taken at this time were interpreted to be normal.  The 
veteran was seen for reported low back pain when bending over 
in July 1990.  The veteran's back pain was treated with two 
to three days of bed rest and a heating pad.  There is no 
evidence that the veteran again sought treatment for lower 
back pain during her period of active service.  In fact, 
according to the veteran's March 1991 separation examination, 
her spine and other musculoskeletal system were found to be 
normal.  Also, the veteran noted in her report of medical 
history that she did not then, nor had she ever, experienced 
recurrent back pain.  The Board, therefore, concludes that 
the veteran's in-service lower back pain was acute and 
transitory, resolving prior to the veteran's separation from 
active duty.  

The veteran's post-service medical records do not show that 
the veteran sought treatment for a lower back disorder within 
one year of her separation from service either.  The 
veteran's post-service medical records through June 2000 are 
silent as to complaints of, or treatment for, lower back 
pain.  In fact, there are no records of treatment for lower 
back pain after separation from active duty until the 
veteran's September 2001 VA examination, at which time the 
veteran was diagnosed with a chronic lumbar strain.  X-rays 
were taken at this time, but they were interpreted as normal.  

The veteran's outpatient treatment records with VA since the 
September 2001 VA examination reveal that the veteran has 
continued to seek treatment for lower back pain on and off 
since filing her claim.  Therefore, the evidence does seem to 
indicate that the veteran currently has a low back disorder.  
However, the existence of a current disorder is not in and of 
itself sufficient to establish service connection.  There 
must also be medical evidence of a nexus between the 
veteran's active duty and the current disability.  Hickson, 
12 Vet. App. at 252.

The veteran was afforded additional VA examination in April 
2004 for the purpose of obtaining a medical nexus opinion.  
Upon reviewing the veteran's service medical records and 
medical history, the examiner concluded that it was not at 
least as likely as not that the veteran's lumbar spine 
condition was a direct or proximate result of the veteran's 
military service.  The examiner relied on the veteran's 
separation examination and the fact that the evidence does 
not show treatment for a low back disorder for several years 
after the veteran's separation from active duty when making 
this conclusion.  

In fact, it does not appear that the veteran reported a low 
back disorder until filing her claim with VA in August 2001.  
This is approximately 10 years after the veteran's separation 
from active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the above evidence, the Board concludes that service 
connection is not warranted for a lower back disorder.  In 
summary, the evidence establishes that the veteran's in-
service low back pain resolved prior to her separation from 
active duty.  Also, the evidence does not show that the 
veteran again sought treatment for back pain until 
approximately 10 years after her separation from active duty.  
Finally, according to the April 2004 VA examiner, it is not 
at least as likely as not that the veteran's lower back 
disorder is related to her military service.  Based on this 
evidence, the Board finds that service connection is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a lumbar strain must be denied.

Cervical spine disorder

The veteran contends that she is entitled to service 
connection for a cervical spine disorder.  However, the 
evidence does not show that the veteran suffered from a 
chronic neck or cervical spine disorder during her active 
duty or was diagnosed with such a disorder within one year of 
her separation from active duty.  As such, service connection 
is not warranted for a cervical spine disorder.  

The evidence does not show that the veteran experienced a 
chronic cervical spine disorder during her period of active 
service.  A service medical record from August 1990 does note 
that the veteran reported pain in the thoracic region of her 
back for the preceding three days.  While this is not 
treatment for cervical pain or neck pain, it is evidence of 
middle to upper back pain.  This was treated with bed rest 
and a heating pad, and there is no indication that the 
veteran again sought treatment for this disorder.  Otherwise, 
the veteran's service medical records are silent as to 
complaints of, or treatment for, an upper back disorder or a 
neck disorder.  Furthermore, according to the veteran's March 
1991 separation examination, her spine and other 
musculoskeletal system were normal at the time of separation.  
The veteran also indicated that she did not currently, nor 
had she ever had recurrent back pain.

The Board recognizes that the veteran has reported that her 
cervical spine disorder began when she fell down and hit a 
flight of stairs during her period of active service.  A 
service medical record from June 1990 confirms that the 
veteran did fall on a flight of stairs.  According to the 
report, the veteran's only report was of pain to her right 
forearm.  There is no mention of cervical spine or neck pain 
at this time.  However, while the veteran may believe that 
her current cervical spine disorder is related to this 
incident, as a lay person, the veteran is not competent to 
provide a probative opinion on a medical matter, to include a 
determination of the origins of her current cervical neck 
disorder.  See Espiritu, 2 Vet. App. at 492.  

The evidence also fails to show that the veteran was 
diagnosed with a cervical spine disorder within one year of 
her separation from active service.  The first evidence of 
record of the veteran seeking treatment for a cervical spine 
disorder after service is in October 1996, approximately five 
years after separation from service.  According to the 
record, the veteran sought treatment for back pain and an 
inability to bend or pick things up.  The veteran's back pain 
was treated with medication.  

The veteran again sought treatment for cervical back pain and 
neck pain in March 1997.  The veteran reported a six month 
history of intermittent pain, which was treated with Motrin, 
warm compresses, ice and decreased activity.  X-ray images 
were taken of the veteran's cervical spine at this time.  The 
radiologist concluded that the veteran's cervical spine had 
normal alignment.  The soft tissue structures were also found 
to be normal, as were the vertebrae, the intravertebral discs 
and the articular structures.  The radiologist concluded that 
the veteran's cervical spine was normal.

The record indicates that the veteran continued to seek 
treatment for upper back and neck pain through August 1997.  
After that date, the next date of treatment of record is June 
2000.  The physician noted that the veteran had a two year 
history of occupational induced neck "spasms" and back 
pain.  

A VA examination report dated in September 2001 shows that 
the veteran's spine was tender to palpation, and that she 
experienced pain on motion.  X-rays revealed a normal 
cervical spine.  The diagnosis was chronic strain of the 
cervical spine.  No opinion as to etiology was provided as 
part of this examination.  

A VA examination report dated in April 2004 shows that the 
veteran experienced pain throughout the range of motion of 
her cervical spine, which increased upon repetitive movement.  
Following a review of the veteran's claims file, the examiner 
opined that her cervical spine disorder was not at least as 
likely as not related to the her period of active service due 
to the lack of treatment in the service medical records and 
for the years subsequent to separation from active service.

The last record of treatment for neck pain is in May 2006.  
As previously discussed, service connection is not warranted 
on the basis of a present disability alone.  There must also 
be medical evidence linking the veteran's current disability 
to her military service.  See Hickson, 12 Vet. App. at 252.  
In this case, the medical evidence establishes that there is 
no connection between the veteran's current complaints of 
cervical spine and neck pain and her active service.  As 
such, service connection is not warranted for a cervical 
spine disability.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection a cervical spine disorder must be 
denied.

Right shoulder disorder

The veteran contends that she is entitled to service 
connection for a right shoulder disorder.  However, the 
evidence in this case does not show that the veteran 
currently has a right shoulder disability.  Also, the 
evidence does not show that the veteran experienced a chronic 
right shoulder disorder during her period of active service.  
As such, service connection is not warranted.  

The veteran's service medical records do not show that the 
veteran sustained an injury to the right shoulder or that she 
had reported symptoms associated with a right shoulder 
disorder during her period of active service.  In fact, the 
veteran's service medical records are completely silent 
regarding the veteran's right shoulder.  
Her March 1991 separation examination shows that the 
veteran's upper extremities, spine, and other musculoskeletal 
system were all normal.  

As such, there is no evidence that the veteran experienced a 
disease or injury of the right shoulder during her active 
period of active service.  Service connection is warranted 
for injuries or diseases resulting in disability that were 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303.  Without evidence of such a disease or 
injury, service connection cannot be granted.  

The evidence also fails to indicate that the veteran has a 
current disability of the right shoulder, or that she has 
been diagnosed with one since her separation from service.  A 
VA outpatient treatment note from April 2006, the first 
record of treatment for right shoulder pain since the 
veteran's separation from service, notes that the veteran was 
suffering from shoulder pain which was described as worse in 
the left than the right.  No diagnosis was made as to a 
shoulder disability.

As previously discussed, there must be a current diagnosis of 
a disorder for service connection to be granted.  See 
Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of 
a right shoulder disorder, the Board must deny the veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the veteran believes she suffers 
from a right shoulder disorder.  However, while she is 
competent to testify about her pain as a layperson, she is 
not competent to diagnose herself with a medical condition 
such as a right shoulder disability.  See Espiritu, 2 Vet. 
App. at 492.  Therefore, while the Board is not disputing the 
veteran's reports of right shoulder pain, pain alone without 
a diagnosed or underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

As there is no evidence of a right shoulder injury in 
service, or of a current right shoulder disability, service 
connection is not warranted.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
veteran's claim of entitlement to service connection for a 
right shoulder disorder must be denied.




Right Knee Disorder

The veteran contends that she is entitled to service 
connection for a right knee disorder.  However, the competent 
medical evidence of record does not support this contention.  
As such, service connection is not warranted.  

The veteran's service medical records establish that a 
chronic right knee disorder did not manifest as a result of 
her period of active service.  According to the veteran's 
August 1986 enlistment examination, the veteran was found to 
have normal lower extremities.  The veteran also indicated in 
her report of medical history accompanying this examination 
that she did not then, nor had she ever, suffered from a 
trick or locked knee or from bone or joint deformity.  In 
September 1987, the veteran was evaluated for right knee 
pain.  The veteran was instructed to add strength exercises 
to her routine, and shoe inserts were assigned.  No diagnosis 
of a right knee disability was made at this time.  There is 
no medical evidence of record suggesting that the veteran 
again sought treatment for, or reported, right knee pain 
during her period of active service. 

The evidence also establishes that the veteran's incident of 
in-service right knee pain was acute and transitory since 
they resolved by the time of her separation from active duty.  
According to the veteran's March 1991 separation examination, 
her  lower extremities were found to be normal, and the 
veteran indicated that she did not then, nor had she ever, 
suffered from a trick or locked knee or from bone or joint 
deformity.  

There is also no evidence of the veteran seeking treatment 
for right knee disability within one year of her separation 
from military service either.  In fact, the first medical 
evidence of record of knee pain appears to be the veteran's 
September 2001 VA examination.  No reports of right knee 
pain, however, were noted upon examination.

A VA examination report dated in April 2004 shows that the 
veteran described constant moderate bilateral knee pain.  The 
diagnosis was bilateral knee patellofemoral syndrome, with 
left knee mild arthritis with a left distal femur 
osteochondroma.  After reviewing the veteran's claims file, 
the examiner concluded that it was not at least as likely as 
not that the veteran's bilateral knee disorders were a direct 
or proximate result of her period of active service because 
of the number of years that had passed between her separation 
and when she sought medical treatment for knee pain 
thereafter.

Based on the above evidence, the Board finds that the veteran 
is not entitled to service connection for a right knee 
disorder.  The veteran's service medical records demonstrate 
that the veteran did not experienced a chronic knee disorder 
during her military service.  It appears that the incident of 
in-service knee pain previously described was an acute and 
transitory episode, as the veteran indicated upon separation 
that she did not have knee pain and the examiner found that 
the veteran's lower extremities to be normal.  The veteran's 
separation physical examination report is highly probative as 
to her condition at the time of release from active service, 
as it was generated with the specific purpose of ascertaining 
the veteran's then-physical condition, as opposed to her 
current assertions which may be proffered in an attempt to 
secure VA compensation benefits.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  
The March 1991 separation examination report is entirely 
negative for any symptoms associated with the a right knee 
disorder and weighs heavily against the claim.  The weight of 
the service medical records, including the March 1991 
separation examination, is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the veteran.

Also, there is no evidence that the veteran sought treatment 
for, or complained of, a right knee disorder within one year 
of her separation from military service.  

In fact, it does not appear that the veteran reported knee 
pain again until filing her claim with VA in August 2001.  
This is approximately 10 years after the veteran's separation 
from military service.  When considering whether or not to 
grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson, 230 F.3d at 1333.

The Board finds probative the April 2004 opinion of the VA 
examiner that stated that the veteran's current complaints of 
bilateral knee pain are less likely than not related to the 
incidents of knee pain described within the veteran's service 
medical records.  This opinions is considered probative as it 
was definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes that the veteran believes her bilateral 
knee pain is related to her military service.  However, as a 
layperson, the veteran is not capable of opining on matters 
requiring medical knowledge.  See Espiritu, 2 Vet. App. at 
492.  While the veteran is certainly competent to testify as 
to her symptoms of pain, she is not qualified to provide a 
medical opinion linking her current pain to her military 
service.  In this case, the competent medical evidence of 
April 2004 denies such a relationship.  As such, the Board 
finds the VA examiner's opinion to be more persuasive in this 
matter.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a right knee disorder must be 
denied.


ORDER

Service connection for a bilateral leg disorder manifested by 
cramps is granted.

Service connection for a lumbosacral spine disorder is 
denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased initial disability rating for 
sinusitis, residuals of a corn and spur removal of the right 
foot, and a scar of the left breast; and those of service 
connection for a left knee and a psychiatric disorder, so as 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that she is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

Residuals of a corn and spur removal of the right foot and a 
scar of the left breast

The veteran was granted service connection for residuals of 
corn and spur removal of the right foot and a left breast 
scar in the December 2001 rating decision.  The veteran filed 
a timely notice of disagreement for this decision in January 
2002.  To date, the veteran has not been provided with a 
statement of the case in response to this notice of 
disagreement, but rather an additional rating decision in 
November 2007.  As such, on remand, the veteran must be 
provided with a statement of the case for the respective 
issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Sinusitis

The veteran was last afforded VA examination for her service-
connected sinusitis in April 2004.  In the veteran's August 
2006 formal appeal to the Board, the veteran contended that 
her service-connected medical conditions had worsened.  
However, no additional VA examination has been prepared to 
determine whether the veteran's sinusitis has in fact 
increased in severity.  

A new VA examination is necessary if there is a need to 
verify the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  When the evidence indicates that a condition may 
have become more severe, a contemporaneous examination is 
required.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
In this case, the veteran has reported that her sinus 
disorder has worsened, so there is evidence of record 
suggesting that the severity of the veteran's service-
connected disability may have increased in severity.

Left knee disorder

The veteran contends that she is entitled to service 
connection for a left knee disorder.  In March 1987, the 
veteran sought treatment for a painful and swollen left knee 
during her military service.  The veteran was treated with 
crutches and instructed to apply ice to her knee and elevate 
it.  There is no indication in the evidence of record that 
the veteran otherwise sought treatment for a left knee 
disorder during her military service.  

The veteran was afforded VA examination of the left knee in 
April 2004.  According to the VA examiner, the veteran's left 
knee disorder was not as likely as not due to her period of 
active service because there was no treatment for a knee 
disorder up to several years after service.  However, post-
service medical records dated in September 1991 demonstrate 
that the veteran sought treatment for left knee pain.  The 
veteran reported that she had a history of left knee 
problems, and her left knee would swell if she ran a mile.  
The diagnosis was left popliteal ligament sprain of the left 
knee.  The record does not indicate that the veteran again 
sought treatment for a left knee disorder until her September 
2001 VA examination, so it is unclear if the veteran 
experienced a chronic left knee disability as a result of her 
period of active service.

Therefore, there is in fact evidence of treatment for a left 
knee disorder within a year after the veteran's separation 
from active duty.  The April 2004 VA examination opinion 
about the veteran's left knee is unreliable, as it was based 
on an inaccurate assessment of the facts of record.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  As such, a new 
medical nexus opinion is required before appellate review may 
proceed.  

Psychiatric disorder

The veteran contends that she is entitled to service 
connection for a psychiatric disorder.  Her service medical 
records are silent as to treatment for any psychiatric 
disorder during her period of active service.

In a letter received by VA in February 2008, she indicated 
that she had received psychiatric treatment for depression 
several times in service at the 130th station hospital from 
1986 to 1991.  A review of the records from the 130th station 
during this time period is completely silent as to treatment 
for depression.

Her March 1991 separation examination report shows that 
psychiatric evaluation was normal at the time of separation.  
However, she did report a history of depression and frequent 
trouble sleeping at the time of her separation.  The examiner 
elaborated that she had one episode of depression in 1985, 
prior to her active duty, that had resolved.

A private medical record from J. R. Rodriguez Cay, M.D., 
dated in August 2005, shows that the veteran was said to have 
been under constant psychiatric care since 1986.  Treatment 
records dating from 1986 from Dr. Rodriguez Cay have not been 
associated with the veteran's claims file.  In light of the 
reported constant psychiatric care of the veteran dating back 
to 1986, coupled with the inservice reported treatment for 
depression, the Board finds that an effort should be made to 
obtain any private psychiatric treatment records of the 
veteran from Dr. Rodriguez Cay dated from 1986 to the 
present.  The need for further clinical examination or 
testing of the veteran will be left to the discretion of the 
RO/AMC following review of any additional evidence obtained 
as a result of this Remand.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The RO/AMC shall provide the veteran 
and his representative with a Statement of 
the Case addressing the issues of an 
increased initial disability rating for 
residuals of a corn and spur removal of 
the right foot and a scar of the left 
breast.  Notice of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
these issues should be specified. 
Thereafter, the issues are to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

2.  The RO/AMC shall afford the veteran 
with a appropriate VA examination in order 
to ascertain the precise nature and 
severity of her service-connected 
sinusitis.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should describe in detail the 
veteran's symptomatology, including the 
number of non-incapacitating episodes per 
year, as well as the number of 
incapacitating episodes per year of 
sinusitis requiring prolonged (at least 4 
to 6 weeks) of antibiotic treatment.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all of 
the prior medical evidence in detail and 
reconcile any contradictory evidence.
 
3.  The RO/AMC shall obtain an addendum to 
the April 2004 VA examination report.  The 
claims file must be made available to the 
reviewing examiner, and the examiner 
should indicate in the addendum report 
that the claims file was reviewed.

Following a review of the claims file, the 
reviewing examiner (preferably the original 
examiner) is requested to revisit the issue 
of the approximate date of onset and 
etiology of any currently diagnosed left 
knee disorder, including any relationship 
with the veteran's period of service, in 
light of the September 1991 post-service 
medical evidence of reported left knee 
pain.

The examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's left knee disorder is 
related to her in-service left knee 
injury.  

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be 
provided. The need for further clinical 
examination or testing of the veteran is 
left to the discretion of the reviewing 
examiner.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case.

The veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


